DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 – 15 are objected to because of the following informalities:  
Claims 1 – 15 recite “the text information”, which should be “the generated text information”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 - 8, 10 - 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kant (US 2017/0024384).  
Regarding independent claim 1, Kant teaches an acquiring method comprising: 

generating, based on the extracted shape, text information that includes a drawing indication of the shape (paragraph 43: descriptors for each blob are then extracted by the blob extraction module 55, wherein each descriptor representation comprises mathematical values forming a feature vector, which describes a set of pixels that depict one or more edges or boundary contours of a piece of imagery), using the processor (paragraph 39 and Figure 2: processors 32); and 
acquiring, based on a storage unit that stores therein (paragraphs 36 and 46: a Trie data structure; paragraphs 33 and 47: has database 74), regarding each of a plurality of objects (paragraph 45: objects are extracted from the video by the BLOB extractor module 55, wherein feature vectors for the BLOBs are created), identification information on the objects in association with text information that includes a drawing indication of each of the objects (paragraph 43: the feature vectors for the descriptors are written to their respective indices 70 by the indexer module 56, wherein each index representing different contextual aspect of the 

Regarding dependent claim 2, Kant teaches specifying, based on a storage unit that stores therein, regarding each of the plurality of objects, an appearance position of the text information on the drawing indication of each of element shapes included in the objects such that the appearance position is associated with each of the element shapes, regarding each of the plurality of objects, the appearance position associated with the drawing indication included in the generated text information (paragraph 43: primary object, secondary object, outline of a shape; paragraph 45: foreground objects, background objects; paragraph 37: color, shape, texture; paragraph 43: one index may represent shape, another index color, texture, contour, dynamic characteristics such as gait, expression, gestures, shape, edge, color, texture and motion descriptors, gradient-based representations and/or histograms of gradients may be included in the inverted indices), using the processor (paragraph 39 and Figure 2: processors 32); and 
specifying the text information in which the similarity satisfies the criterion based on an association relationship between the specified appearance position and an appearance position of 

Regarding dependent claim 3, Kant teaches generating, based on the text information that includes the drawing indication of the shape, an inverted index in which the drawing indication is associated with the appearance position of the drawing indication (paragraph 43: one index may represent shape, another index color, texture, contour, dynamic characteristics such as gait, expression, gestures, shape, edge, color, texture and motion descriptors, gradient-based representations and/or histograms of gradients may be included in the inverted indices), using the processor (paragraph 39 and Figure 2: processors 32), 
wherein the storage unit includes, for each object, an [the] inverted index in which the drawing indication of each of the element shapes included in the objects is associated with the appearance position of the drawing indication (paragraph 45: foreground objects, background objects).  

Regarding dependent claim 5, Kant teaches acquiring image data of an object or shape data of the object captured by a captured image (paragraph 31: imagery is any of a photo, a 
extracting the shape of the object based on the acquired image data or the shape data (paragraph 43: one index may represent shape, another index color, texture, contour, dynamic characteristics such as gait, expression, gestures, shape, edge, color, texture and motion descriptors, gradient-based representations and/or histograms of gradients may be included in the inverted indices), using the processor (paragraph 39 and Figure 2: processors 32); 
generating, based on the extracted shape, text information that includes a drawing indication of the shape (paragraph 43: descriptors for each blob are then extracted by the blob extraction module 55, wherein each descriptor representation comprises mathematical values forming a feature vector, which describes a set of pixels that depict one or more edges or boundary contours of a piece of imagery), using the processor (paragraph 39 and Figure 2: processors 32); and 
generating, based on the generated text information, information that associates an appearance position of the text information on the drawing indication included in the text information with the drawing indication (paragraph 48: the inputs 220 derived from the sources imagery, such as source imagery name, blob coordinates and feature vectors are used for writing 

Regarding claims 6 - 8, 10 - 13, and 15, claims 6 - 8, 10 - 13, and 15 are similar in scope as to claims 1 - 3 and 5, thus the rejections for claims 1 - 3 and 5 hereinabove are applicable to claims 6 - 8, 10 - 13, and 15.  Kant teaches a non-transitory computer readable recording medium having stored therein an acquiring program that causes a computer to execute a process (Claim 14).  Kant teaches an information processing apparatus comprising: a processor that executes a process (paragraphs 39, 40 and Figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kant (US 2017/0024384) in view of Official Notice.
Regarding dependent claim 4, Kant does not expressly disclose wherein the drawing indication included in the text information includes a plurality of control sentences and a plurality of coordinates, and the acquiring method further comprises  generating encoded text information by performing encoding in units of control sentences or in units of coordinates included in the text information, using the processor; analyzing codes encoded in units of control sentences or in units of coordinates included in the encoded text information by sequentially reading the codes, using the processor; and  generating the shape of each of the objects, using the processor, however Kant does disclose user generated queries (paragraphs 50 – 64) and BLOB coordinates (paragraph 48).  Examiner takes Official Notice that the concept of program languages that uses encoded syntax for drawing shapes of objects, such as PostScript, and the advantage of communicating to a computer for detailing desired attributes of an object are extremely well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Kant's system to utilize PostScript that for a user to create a query command of detailing attributes of an object.  One would be motivated to do so because this would allow a user to communicate to a computer the details of an object for search and comparison.  

Regarding claims 9 and 14, claims 9 and 14 are similar in scope as to claim 4, thus the rejection for claim 4 hereinabove is applicable to claims 9 and 14.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612